Citation Nr: 9918493	
Decision Date: 07/06/99    Archive Date: 07/15/99

DOCKET NO.  95-37 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for gunshot wound, 
right chest, with pulmonary concussion and healed fractures 
5th through 8th ribs with mild thoraco-lumbar scoliosis, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for gunshot wound, 
right arm, muscle groups III and IV, with fracture of right 
humerus and ulnar neuropathy, currently evaluated as 
40 percent disabling.

3.  Entitlement to restoration of service connection for 
right radial neuropathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1965 to 
November 1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1995 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO continued the 
20 percent evaluation for gunshot wound, right chest, with 
pulmonary concussion and healed fractures 5th through 8th ribs 
with mild thoraco-lumbar scoliosis and continued the 
40 percent evaluation for gunshot wound, right arm, muscle 
groups III and IV with fracture of right humerus and mild 
ulnar neuropathy.

The Board notes that the appellant filed a claim for service 
connection for back pain as secondary to the appellant's 
service-connected disabilities.  In a September 1998 rating 
decision, the RO denied service connection for degenerative 
disc disease.  The claim for degenerative disc disease has 
not been the subject of a notice of disagreement, a statement 
of the case, or a substantive appeal and absent such, the 
Board does not have jurisdiction over this issue.  Rowell v. 
Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 
(1993).  An application that is not in accord with the 
statute shall not be entertained.  38 U.S.C.A. § 7108 (West 
1991).  Additionally, this Board Member cannot have 
jurisdiction of this issue.  38 C.F.R. § 19.13 (1998).

Furthermore, 38 U.S.C.A. § 7105 (West 1991) establishes a 
series of very specific, sequential, procedural steps that 
must be carried out by a claimant and the RO or other 
"agency of original jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 1991)) before a 
claimant may secure "appellate review" by the Board.  
Subsection (a) of section 7105 establishes the basic 
framework for the appellate process, as follows: 
"[a]ppellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished as prescribed in this 
section . . . ."  38 U.S.C.A. § 7105(a); see also Bernard v. 
Brown, 4 Vet. App. 384 (1994).  The steps required for the 
Board to have jurisdiction over this claim has not been 
satisfied.  More recently, when another part of VA argued 
that an issue over which the Board did not have jurisdiction 
should be remanded, the Court again established that 
jurisdiction must be considered.  Specifically, the Court 
would not remand a matter over which it had no jurisdiction.  
Hazan v. Gober, 10 Vet. App. 511 (1997).

Preliminary review of the record reveals that the RO did not 
expressly consider referral of the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals (the 
Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Although the RO did not expressly consider 
38 C.F.R. § 3.321(b)(1), the Board has reviewed the record 
with these mandates in mind and finds no basis for further 
action on this question.  VAOPGCPREC. 6-96 (1996).


FINDINGS OF FACT

1.  Service connection for right radial neuropathy is 
restored.

2.  Right radial and ulnar neuropathy is currently manifested 
by no more than mild neuropathy of the ulnar nerve and no 
entirely different function of the radial nerve.  

3  Gunshot wound, right arm, muscle groups III and IV with 
fracture of right humerus is currently manifested by no more 
than severe muscle injury.

4  Gunshot wound, right chest, with pulmonary concussion and 
healed fractures 5th through 8th ribs with mild thoraco-
lumbar scoliosis is currently manifested by no more than a 
moderate residuals of a pleural cavity injury.


CONCLUSIONS OF LAW

1.  Right radial and ulnar neuropathy is 10 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, Diagnostic Codes 8516 (1998).

2.  Gunshot wound, right arm, muscle groups III and IV with 
fracture of right humerus is no more than 40 percent 
disabling.  38 C.F.R. § 4.56; Part 4, Diagnostic Code 5303 
(1998).

3.  Gunshot wound, right chest, with pulmonary concussion and 
healed fractures 5th through 8th ribs with mild thoraco-
lumbar scoliosis is no more than 20 percent disabling.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 6818 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant honorably served his nation during a time of 
war.  He was wounded in action in October 1966.  He was 
awarded the Purple Heart, Combat Infantry Badge, and other 
decorations.

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claims for 
an increased evaluations for gunshot wound, right chest, with 
pulmonary concussion and healed fractures 5th through 8th 
ribs with mild thoraco-lumbar scoliosis and gunshot wound, 
right arm, muscle groups III and IV with fracture of right 
humerus and mild ulnar neuropathy are well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  That is, his assertion 
that his service-connected disabilities have worsened raises 
plausible claims.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The appellant has been recently 
examined and his medical records have been obtained.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  All 
relevant facts on this issue have been properly developed and 
the duty to assist has been met.  38 U.S.C.A. § 5107(a).

In 1966, the appellant sustained an injury to the right chest 
and right arm from automatic weapons fire.  The appellant was 
evacuated to the hospital within 15 to 20 minutes, where he 
underwent surgery with insertion of two right chest tubes and 
received eight units of blood and tracheostomy.  On 
admission, the examiner noted that the appellant had a 12 
inch vertical right paravertebral wound closed with wire and 
essentially clean and healing.  His six-inch right shoulder 
wound was clean.  The six-inch right lateral arm wound was 
draining.  He had an unstable fracture of the right humerus 
at the junction of the upper and middle thirds.  He had 
atrophy of the right trapezius.  The lower portions of the 
deltoid were atrophied with some function fair.  Biceps were 
fair, brachioradialis were absent, long thumb extensor was 
fair, extensor digitorum communis was good and extensor carpi 
radialis longus was good.  The median and ulnar sensation was 
intact, and he had good radial pulse.  The examiner noted 
that the appellant barely moved his chest.  Ribs three 
through 10 were tender posterolaterally.  He had decreased 
breath wounds in the right base with an area of hyper-
resonance above, and bilateral rales with some clearing or 
coughing.  There was a large, low tracheostomy stoma in the 
neck.  The remainder of the physical examination was within 
normal limits.

X-rays taken during his hospitalization (October 1966) of the 
right humerus revealed a comminuted fracture involving the 
right humerus with overlying metallic fracture fragments.  X-
rays of the chest revealed a pleural effusion in the right 
lower hemothorax.  Rib fractures were seen involving the 5th 
through 10th ribs posteriorly on the right.  X-rays taken in 
February 1967 of the right humerus revealed a badly 
comminuted fracture of the proximal shaft of the right 
humerus with good bony union with minimal angulation of the 
distal fragments posteriorly and laterally.  Chest x-ray at 
that time revealed that the lungs were clear and the pleural 
reaction from a previous chest tube.

During the appellant's hospitalization, he was started on 
progressive resistive exercises to the right shoulder.  EMG 
revealed partial denervation of the right radial nerve.  He 
was treated in coaptation splints to the right upper 
extremity.  By November 1966, the appellant had almost 
complete return of the right radial nerve by clinical 
examination.  Wrist extensors were weak, but functioning, and 
extensor pollicis longus and extensor carpi ulnaris were 
functioning.  X-rays revealed good position and alignment of 
the comminuted right humeral shaft fracture with early callus 
formation.

Upon his discharge from the hospital, the examiner noted that 
the appellant had a well-healed 12-inch vertical scar on the 
right paravertebral area.  There was a well-healed six-inch 
scar over the right shoulder.  There was a well-healed six-
inch scar on the lateral aspect of the right arm.  There were 
well-healed closed tube thoracostomy sites on the right.  
There was atrophy of the right hemithorax.  Lungs were clear 
to auscultation.  X-rays revealed some decrease in volume on 
the right side.  There was dense callus formation between the 
5th and 9th ribs, and all of these appeared to be fused.  
Examination of the right upper extremity revealed 90 degrees 
abduction of the right upper extremity, 110 degrees of 
flexion, 30 degrees of extension, 15 degrees of internal 
rotation, and 20 degrees of external rotation.  Range of 
motion of the right elbow was 20 degrees to 130 degrees.  
There was full supination and pronation.  There was normal 
range of motion of the right wrist and hand.  There was 
normal strength in all the muscles of the right upper 
extremity.  There was no sensory deficit in the right upper 
extremity.  There was good radial pulse.

The final diagnoses were (1) wound, missile, gunshot, 
penetrating, right chest wall, no artery or nerve involvement 
but with severe pulmonary contusion; (2) fracture, open, 
gunshot, comminuted, proximal shaft, right humerus, no artery 
involvement but with involvement of radial nerve; (3) wound, 
missile, gunshot, penetrating, right upper arm, artery and 
nerve involvement as in diagnosis #2.

Service connection for gunshot wound, right chest wall with 
pulmonary contusions; fracture, right humerus; gunshot wound 
penetrating the right upper arm; fracture of ribs 4 through 
10 right; hemothorax; neuropathy, right radial nerve; 
limitation of motion of shoulder and elbow; adhesion of 
pleura was granted by means of a December 1967 rating 
decision and assigned a "convalescent rating" of 
100 percent from the date of the appellant's discharge from 
service.  

In August 1968, the RO reclassified the service-connected 
disability as gunshot wound, right arm, muscle groups III and 
IV with fracture of right humerus and neuropathy of right 
radial nerve and gunshot wound, right chest wall with 
pulmonary contusion and healed fractures 5th through 10th 
right ribs and assigned 40 percent and 20 percent evaluations 
respectively.  In a May 1976 rating decision, the RO 
reclassified the service-connected disabilities as gunshot 
wound, right upper arm, muscle groups III and IV with 
fracture of right humerus and neuropathy, right radial nerve 
and gunshot wound, right chest wall with pulmonary concussion 
and healed fractures 5th through 10th right ribs and 
continued the 40 percent and 20 percent evaluations.  In a 
September 1998 rating decision, the RO reclassified the 
service-connected disabilities as gunshot wound, right arm, 
muscle groups III and IV with fracture of right humerus and 
mild ulnar neuropathy and gunshot wound, right chest, with 
pulmonary concussion and healed fractures 5th through 8th 
ribs with mild thoraco-lumbar scoliosis.

Private medical records from Charter Community Hospital in 
Hawaiian Gardens, California are of record.  In February 
1993, an x-ray taken of the chest revealed decreased density 
in the right associated with rib deformities and pleural 
thickening from old trauma.  The heart was not enlarged.  
There were no definite acute changes.  

In August 1994, the appellant underwent an exercise test.  
Dr. Nicholas Calica stated that the appellant exercised nine 
minutes with a maximum heart rate of 162 (94 percent of 
predicted heart rate), achieving METS of 10.1.  The test was 
terminated because the target heart rate was achieved.  Dr. 
Calica stated that there were no subjective substernal chest 
pain, and no signs of left ventricular failure.  There were 
no EKG changes with exercise consistent with ischemia and no 
ventricular tachycardia.  The impressions were (1) adaptive 
blood pressure response to exercise, (2)  good exercise 
tolerance, (3) low probability of clinically significant 
coronary artery disease, and (4) negative objective and 
subjective treadmill stress test for ischemia.

An August 1994 chest x-ray revealed marked deformity of the 
right rib cage secondary to multiple old rib fractures with 
underlying pleural thickening and fibrosis, emphysematous 
blebs in the right upper lobe.  Dr. Robert Gottlieb stated 
that there was no change from the February 1993 films.  That 
same month, the appellant was seen with complaints of chest 
pain.  Physical examination revealed that the lungs were 
clear.  The appellant had regular rhythm and rate.  The 
assessment was atypical chest pain.  A scout view of the 
appellant's chest in August 1994 showed that the left lung 
was clear of infiltrates and that the heart was normal in 
size.  In October 1994, the appellant complained of abdomen 
and chest pain when he would not take Tagamet, but that once 
he took it, the pain was completely gone.  The examiner noted 
that the appellant ate ice cream late at night.  The 
assessment was gastroesophageal reflux disease.

The appellant underwent a VA examination in April 1997.  The 
appellant reported his inservice gunshot wounds to the VA 
examiner.  The appellant stated that he had been dropping 
things from his right hand in the past one and one-half 
years.  He stated that his right arm would come and go as to 
its strength.  He reported difficulty with breathing 
intermittently, which was not associated with exertion.  The 
appellant stated that he had right and left-sided anterior 
chest pains, which seemed to be present 90 percent of the 
time in the last several years.  

Upon physical examination, the VA examiner noted that there 
was a four and one-half inch scar over the right shoulder, 
which was well healed and nonsymptomatic; a four-inch scar of 
the right lateral upper arm, which was well healed and 
nonsymptomatic; a small scar secondary to the bullet wound in 
the right upper arm, which was well healed and 
nonsymptomatic; and a seven-inch long longitudinal scar in 
the right side of the upper back area, which was well healed 
and nonsymptomatic.  The VA examiner measured the appellant's 
right arm and stated that the measurements on the left arm 
were "similar."  There was some deformity noted in the area 
of the scar of the right upper arm, which the VA examiner 
stated may represent localized muscle atrophy.  The appellant 
was able to abduct his right arm to 90 degrees at the 
shoulder joint.  Flexion was 110 degrees.  He was able to 
extend his right arm at the shoulder joint to 40 degrees.  
There appeared to be "some slight decrease in strength of 
his right hand grip (4/5)."  There was some decrease in the 
dorsal movement of the fingers of the right hand.  The wrists 
moved normally.  The elbow moved normally.  There was no 
swelling of any of the joints.  There was decreased sensation 
(slight) over the dorsum of the right hand over the lateral 
aspect of the right lower arm.  Deep tendon reflexes were 
normal and equal in both upper extremities.  Examination of 
the lungs revealed normal breath sounds, no rales, rhonchi, 
or wheezing.  The cardiac examination was within normal 
limits.  The diagnoses were history of multiple right-sided 
rib fractures and fracture of the right humerus with apparent 
peripheral neuropathy, right arm.  The VA examiner stated 
that the appellant's neurologic manifestations may well be 
due to the gunshot injury of his right arm.

X-rays were taken at that time which revealed an old, healed 
fracture deformity of the mid diaphysis of the right humerus 
with adjacent shrapnel fragments in the soft tissue.  The 
fracture was noted to be well healed.  Views of the elbow 
demonstrated the articular margins were satisfactorily 
preserved.  There was an absence of portions of the 5th, 6th, 
7th, and 8th posterior right ribs in conjunction with injury 
to the posterior chest wall.  There were large emphysematous 
bullae replacing a major portion of the right upper lobe.  
There was some degree of pulmonary hyperinflation elsewhere, 
in addition to minimal fibrous changes.  A nipple shadow was 
suggested at the left lung base.  There was no evidence of 
active infiltrate or of gross free fluid at that time.

The appellant underwent a pulmonary function test in April 
1997.  FEV1 was 55 percent of predicted value and FEV1/FVC 
was 91 percent of predicted value.  Following bronchodilator 
spirometry, FEV1 was 58 percent of predicted value and 
FEV1/FVC was 74 percent of predicted value.  In the pulmonary 
function test report, the technician noted that pre-
bronchodilator spirometry was of suboptimal quality due to 
inconsistent patient effort.  The spirometry revealed mild 
obstructive ventilatory dysfunction.  An EMG done in May 1997 
revealed right ulnar neuropathy at the elbow affecting 
sensory myelin (borderline normal for motor nerve), right 
distal radial sensory neuropathy affecting myelin, and likely 
right C5, C6, and C7 acute motor radiculopathy affecting 
anterior primary rami.  The VA examiner noted that he was 
unable to assess paraspinals and that he doubted that the EMG 
changes were due to the injury from 1966 as acute denervation 
changes were present.

The appellant underwent a VA examination in May 1998.  The 
appellant complained of right shoulder and right arm pain and 
stiffness of the affected arm during nighttime.  He reported 
hyperesthesia along the right arm to touch.  He complained of 
decreased strength in the right hand.  He stated that he 
would get chest wall pain with deep breathing, which would 
flare up about three times per week.  The appellant stated 
that the right arm and chest pain affected his work.

Upon physical examination, the appellant's right shoulder and 
right wrist showed evidence of atrophy and fixed deformity of 
the right shoulder and right upper arm.  Flexion and 
abduction in the right shoulder were each 120 degrees.  Range 
of motion of the right elbow was 0 degrees to 130 degrees.  
Right wrist dorsiflexion was 0 degrees to 30 degrees.  Palmar 
flexion of the right was 0 degrees to 55 degrees.  Ulnar 
deviation was from 0 degrees to 25 degrees.  Radial deviation 
was 0 degrees to 10 degrees.  The VA examiner stated that the 
appellant had significant limitation of range of motion of 
the joints in the right upper extremity, but was most marked 
in the right shoulder.  The VA examiner noted that the 
appellant had multiple scars, which were healed and then 
listed them individually.

The VA examiner stated that the appellant had evidence of 
significant localized muscle loss of the shoulders and the 
right upper arm.  Motor strength was 4/5 in the right upper 
extremity.  Sensory showed marked hyperesthesia to touch of 
the right upper extremity.  Right-hand grip was 4/5.  The 
diagnoses were (1) status post gunshot wound of the right 
upper arm with right humerus fracture with significant muscle 
loss, (2) status post gunshot wound of the right chest wall 
with fracture of multiple ribs, (3) multiple healed scars on 
shoulders, right upper arm, right upper back, and right 
lateral chest, secondary to gunshot wounds and surgeries, 
(4) limitation of range of motion of joints in the right 
upper arm, especially the right shoulder secondary to 
diagnosis #1, and (5) paresthesia, especially hyperesthesia 
of the right arm secondary to diagnosis #1.

X-rays taken of the chest at that time revealed bony fusion 
of the right ribs, from the fifth to the eighth.  There was 
chronic interstitial lung changes underlying this area.  In 
the right upper lung field, there was an area of bullous air 
space.  There was no evidence of acute fracture.  The rest of 
the lung fields were clear without evidence of focal 
consolidation or infiltrate.  X-rays taken of the right arm 
and right shoulder revealed post-traumatic deformity to the 
right proximal humerus.  There was no evidence of acute 
fracture or dislocation.  The joint spaces were well 
maintained.  There was a metallic foreign body in the soft 
tissues overlying the proximal humerus.

An EMG was conducted in June 1998.  It revealed evidence of 
mild ulnar sensory neuropathy involving myelin loss across 
elbow (noted to be unchanged from the May 1997 EMG results).  
Evidence of increased insertion activity in the right deltoid 
and triceps.  The VA examiner stated that it was probably 
secondary to local trauma.  The VA examiner noted that 
evidence of acute motor radiculopathy seen in May 1997 were 
not present at this time.

Pulmonary function test was done in June 1998.  FEV1 was 
52 percent of predicted value and FEV1/FVC was 85 percent of 
predicted value.  Following bronchodilator spirometry, FEV1 
was 52 percent of predicted value and FEV1/FVC was 75 percent 
of predicted value.  In the pulmonary function test report, 
the technician noted that pre-bronchodilator was of 
suboptimal quality due to inconsistent patient effort and 
that spirometry revealed moderate obstructive ventilatory 
dysfunction.  It was further noted that due to suboptimal 
spirometry, the response to the bronchodilator could not be 
assessed.

The appellant testified before this Board Member in December 
1998.  The appellant's representative noted that the 
appellant had had the same disabilities for the last 20 
years.  The appellant testified that he was right handed and 
that his right arm was getting worse.  He stated that he 
would drop things without notice.  He stated that he would 
drive mostly with his left hand.  The appellant stated that 
his right arm would lock up on him at times while he was 
sleeping and that his wife would have to rub his right arm.  
He stated that his elbow was very sensitive and painful.  He 
stated that he believed that he would eventually need a sling 
for his right arm.  He stated that he noticed that it had 
gotten worse about six years ago.

The appellant stated that he had been working at the post 
office and his right arm bothered him, but that he had 
learned to live with the limitation of his right arm.  He 
stated that he received a shot through his rib case and that 
the bullet had exploded in him, which made his lungs 
collapse.  He stated that he was lactate intolerant and that 
although he was no longer having stomach pains (because he 
stopped eating things which were made with milk), he was 
still having chest pains.  He stated that the chest pains 
would get severe at times and would wake him up from sleep 
because of the severity of the pain.  He noted that there was 
no exit wound for the missile that went into his chest.  The 
appellant reported that some of the scars were irritable at 
times.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The appellant is right-handed, and thus only the evaluation 
which relate to the major arm will be reported.

I.  Gunshot wound, right arm, muscle groups III and IV
with fracture of right humerus and ulnar neuropathy

The Board notes that during service, there was radial nerve 
impairment.  This was noted in the 1967 and 1968 rating 
decisions.  When service connection was granted for the 
gunshot wound, the RO included neuropathy of right radial 
nerve.  However, in September 1998, the RO removed the grant 
of service connection.  This constitutes an improper 
severance and service connection for right radial nerve 
neuropathy is hereby restored.  Additionally, in September 
1998, the RO granted service connection for ulnar neuropathy 
with no reasoning provided.  The Board finds that the radial 
and ulnar neuropathy should be rated separately from the 
gunshot wound, right arm, muscle groups III and IV with 
fracture of right humerus, and thus will address the muscle 
injuries and the peripheral neuropathy separately.

a.  Radial and ulnar neuropathy

Under 38 C.F.R. § 4.123 (1998), neuritis is characterized by 
loss of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, which can be excruciating at times.  Under 
Diagnostic Code 8514, which relates to the radial nerve, a 70 
percent evaluation requires complete paralysis of the radial 
nerve, including such symptoms as drop of hand and fingers, 
wrist and fingers perpetually flexed, the thumb adducted 
falling within the line of the outer border of the index 
finger; cannot extend hand at wrist, extend proximal 
phalanges of fingers, extend thumb, or make lateral movement 
of wrist; supination of hand, extension and flexion of elbow 
weakened, the loss of synergic motion of extensors impairs 
the hand grip seriously. 38 C.F.R. Part 4, Diagnostic Code 
8514 (1998).  Severe incomplete paralysis warrants a 50 
percent evaluation.  Id.  Moderate incomplete paralysis 
warrants a 30 percent evaluation.  Id.  Mild incomplete 
paralysis warrants a 20 percent evaluation.  Id.  

Under Diagnostic Code 8516, which relates to the ulnar nerve, 
a 60 percent evaluation requires complete paralysis of the 
radial nerve, including such symptoms as the "griffin claw" 
deformity, due to flexor contraction of ring and little 
fingers, atrophy very marked in dorsal interspace and thenar 
and hypothenar eminences; loss of extension of ring and 
little fingers, cannot spread the fingers (or reverse), 
cannot adduct the thumb; flexion of wrist weakened.  38 
C.F.R. Part 4, Diagnostic Code 8516 (1998).  Severe 
incomplete paralysis warrants a 40 percent evaluation.  Id.  
Moderate incomplete paralysis warrants a 30 percent 
evaluation.  Id.  Mild incomplete paralysis warrants a 
10 percent evaluation.  Id.  

The Board notes that radial nerve impairment was noted in 
service; however, the most recent EMG conducted in June 1998 
revealed evidence of mild ulnar sensory neuropathy.  The 
current medical evidence establishes that the appellant has 
ulnar neuritis as opposed to radial neuritis.  Although both 
are service connected, there is no current disability due to 
the radial neuropathy.  Thus, the appellant's neuropathy 
would more appropriately be evaluated under Diagnostic Code 
8516.

After having reviewed the evidence of record, the Board finds 
that the evidence supports a 10 percent evaluation for the 
combined radial and ulnar neuropathy.  In April 1997, the 
appellant reported that he had been dropping things.  The VA 
examiner noted that the appellant had some slight decrease in 
strength of his right-hand grip (4/5).  There was some 
decrease in the dorsal movement of the fingers of the right 
hand.  The wrist moved normally.  There was decreased 
sensation (slight) over the dorsum of the right hand over the 
lateral aspect of the right lower arm.  In May 1998, the 
appellant reported hyperesthesia along the right arm and 
complained of decreased strength in the right hand.  The VA 
examiner noted that the appellant had evidence of atrophy in 
the right wrist.  Ulnar deviation was from 0 degrees to 
25 degrees.  Radial deviation was from 0 degrees to 
10 degrees.  Motor strength was 4/5 in the right upper 
extremity.  Right-hand grip was 4/5.  In June 1998, an EMG 
established that the appellant had mild ulnar sensory 
neuropathy.  The Board finds that such is evidence of mild 
incomplete paralysis and thus a 10 percent evaluation is 
granted.  See 38 C.F.R. Part 4, Diagnostic Code 8516.

An evaluation in excess of 10 percent is not warranted, as 
the evidence has not established any more than mild 
incomplete paralysis.  No medical professional has 
established that the appellant has moderate incomplete 
paralysis of the ulnar nerve.  The appellant's hand grip has 
been reported as 4/5, which is no more than mild.  The 
appellant has complained of dropping things.  More 
importantly, an EMG establish mild ulnar sensory neuropathy.  
Such is indicative of no more than mild incomplete paralysis 
of the ulnar nerve.

The Board also notes that the neuropathy and the muscle 
injury affect entirely different functions.  Therefore, the 
prohibition contained in 38 C.F.R. § 4.55(a) is not 
applicable.  

b.  Muscle injury

The Board must note that 38 C.F.R. § 4.56, which addresses 
evaluations of muscle disabilities, changed.  At the time of 
the rating decision on appeal, the RO considered the 
appellant's service-connected gunshot wound, right arm, 
muscle groups III and IV with fracture of right humerus under 
the previous regulation.  At the time of the September 1998 
supplemental statement of the case, the RO considered the new 
regulation.  When a regulation changes after a claim has been 
filed but before the appeal process has been completed (which 
would apply here), the version most favorable to the claimant 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  See 38 U.S.C.A. § 5110.  However, here, the changes 
made to 38 C.F.R. § 4.56 were not substantive for this 
veteran and thus neither is more favorable to the appellant's 
claim.

Under the current regulation, a severe muscle wound is a 
through and through or deep penetrating wound due to high 
velocity missile or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection or sloughing 
of soft parts, intermuscular binding and scarring.  38 C.F.R. 
§ 4.56(d)(4)(i) (1998).  Objective findings of a severe 
muscle wound are manifested by ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Id.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Id.  
Muscles swell and harden abnormally in contraction.  Id.  
Tests of strength, endurance, or coordinated movements 
compared with corresponding muscles of the uninjured side 
indicate severe impairment of function.  Id.  

The criteria of 38 C.F.R. § 4.56 are only guidelines for 
evaluating muscle injuries from gunshot wounds or other 
trauma, and the criteria are to be considered with all 
factors in the individual case.  Robertson v. Brown, 5 Vet. 
App. 70 (1993).  

Under Diagnostic Code 5303, a 20 percent evaluation is 
warranted for either moderate injury to Muscle Group III, 
involving intrinsic muscles of the shoulder girdle, of the 
major upper extremity.  38 C.F.R. Part 4, Diagnostic Code 
5303 (1998).  A 30 percent evaluation is warranted for a 
moderately severe injury.  Id.  A 40 percent evaluation is 
warranted for a severe injury.  Id.  Under Diagnostic Code 
5304, which covers injuries to Muscle Group IV, involving 
muscles of the shoulder girdle, a 10 percent evaluation is 
warranted when the muscle injury is moderate.  38 C.F.R. 
Part 4, Diagnostic Code 5304.  A 20 percent evaluation is 
warranted when the muscle injury is moderately severe.  Id.  
A 30 percent evaluation is warranted when the muscle injury 
is severe.  Id.  

After having reviewed the evidence, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 40 percent.  The appellant is already at an 
evaluation in excess of the maximum evaluation in Diagnostic 
Code 5304, and thus, the Board has not considered the 
appellant's disability under that Diagnostic Code.  The Board 
is aware that the appellant is at the maximum evaluation 
under Diagnostic Code 5303, which contemplates a severe 
muscle injury.  The evidence substantiates a severe muscle 
injury.  In April 1997, the VA examiner stated that the 
measurements of the right arm were "similar" to the 
measurements of the left arm.  The VA examiner noted that 
there was some deformity in the area of the scar on the right 
arm which may have represented localized muscle atrophy.  
Deep tendon reflexes in the right arm were normal and equal 
to those in the left arm.

In May 1998, the VA examiner stated that the appellant had 
significant limitation of motion of the joints in the right 
upper extremity, but was mostly marked in the right shoulder.  
The appellant's had significant localized muscle loss of the 
right shoulder and right upper arm.

Reviewing 38 C.F.R. § 4.56(d)(4)(iii), objective findings of 
the appellant's gunshot wound, right arm, muscle groups III 
and IV with fracture of right humerus are consistent with the 
findings of no more than a severe disability of the muscle.  
The VA examiner who conducted the May 1998 VA examination 
noted that the appellant had significant localized muscle 
loss in the shoulder and right upper arm.  There was 
significant limitation of motion.  Motor strength was 4/5 in 
the right upper extremity, and the appellant had marked 
hyperesthesia to touch of the right upper extremity.  The 
Board finds that the medical findings of record are 
consistent with no more than a severe muscle disability and 
thus no more than 40 percent disabling.  See 38 C.F.R. 
Part 4, Diagnostic Code 5303.

The Board is aware that the appellant is at the maximum 
evaluation under Diagnostic Code 5303.  In considering an 
evaluation in excess of 40 percent, the Board has considered 
evaluating the appellant's service-connected gunshot wound, 
right arm, muscle groups III and IV with fracture of right 
humerus under Diagnostic Codes 5200 and 5202.  Under 
Diagnostic Code 5200, the appellant could receive a 
50 percent evaluation if he had unfavorable ankylosis of 
scapulohumeral articulation and abduction was limited to 
25 degrees from the right side.  38 C.F.R. Part 4, Diagnostic 
Code 5202 (1998).  Additionally, under Diagnostic Code 5202, 
the appellant could receive an 80 percent evaluation for loss 
of humerus head (flail shoulder) or a 60 percent evaluation 
for nonunion of the humerus (false flail joint).  See 
38 C.F.R. Part 4, Diagnostic Code 5202 (1998).  No medical 
professional has made a finding that the appellant has 
ankylosis of right scapulohumeral articulation or that 
abduction was limited to 25 degrees.  In May 1997, abduction 
was 90 degrees and in May 1998, abduction was 120 degrees.  
Additionally, no medical professional has stated that the 
appellant's right shoulder is flailed or that there is a 
false flailed joint.  Thus, if the appellant's service-
connected gunshot wound, right arm, muscle groups III and IV 
with fracture of right humerus was evaluated under these 
Diagnostic Codes, he would receive no more than a 40 percent 
evaluation.

An evaluation in excess of 40 percent is not available under 
38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995); VAOPGCPREC 9-98 (August 1998).  Additionally, a 
separate evaluation for his limitation of motion would be 
precluded under 38 C.F.R. § 4.14 (1998).  Here, the 
appellant's limitation of motion is a result of muscle injury 
as opposed to a joint deformity and his limitation of motion 
is contemplated in the 40 percent evaluation for the gunshot 
wound, right arm, muscle groups III and IV, with fracture of 
right humerus.  

The Board notes that a separate 10 percent disability 
evaluation is not warranted for the various scars.  See 
38 C.F.R. Part 4, Diagnostic Codes 7803, 7804, 7805 (1998) 
(superficial scars which are poorly nourished, with repeated 
ulcerations; tender and painful on objective demonstration; 
or which limit the function of the body part which they 
affect warrant a separate 10 percent evaluation).  In April 
1997, the VA examiner noted each scar and stated that each 
was well healed and nonsymptomatic.  In May 1998, the VA 
examiner noted that the appellant had multiple scars which 
were all healed.  At the November 1998 Board hearing, the 
appellant stated that some of his scars were irritable.  This 
Board Member found the appellant to be very credible, but the 
evidence of record has establish no tenderness or pain on 
objective demonstration.  At the times of the April 1997 and 
May 1997 VA examinations, the appellant did not complain 
about his scars.  The Board gives the medical findings made 
by the VA examiners equal weight to the appellant's 
subjective testimony at the November 1998 Board hearing.  
However, the testimony of irritated scars does not reflect 
pain or tenderness and, when accepted as true, does not 
provide a basis for an increased evaluation.  Thus, the 
evidence of record has not established that separate 
10 percent evaluations would be in order for the appellant's 
scars.

The appellant is competent to report his symptoms; however, 
to the extent that he has stated and testified that his 
service-connected gunshot wound, right arm, muscle groups III 
and IV with fracture of right humerus is worse than the 
40 percent evaluation contemplates, the medical findings do 
not support his contentions.  The appellant testified that 
his right arm was getting worse.  Even accepting the 
appellant's statements as true, an evaluation in excess of 
40 percent is not warranted.  The Board attaches far greater 
probative weight to the clinical findings of skilled, 
unbiased professionals than to the appellant's statements and 
testimony, even if sworn, in support of a claim for monetary 
benefits.  To this extent, the preponderance of the evidence 
is against his claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107(b) (West 1991).  

II.  Gunshot wound, right chest, with pulmonary concussion 
and healed fractures
5th through 8th ribs with mild thoraco-lumbar scoliosis

The schedular criteria for evaluating respiratory disorders 
were changed effective on October 7, 1996.  The Court has 
held where the law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  In the September 
1998 supplemental statement of the case, the RO addressed 
both the old and the new criteria of the Diagnostic Codes 
that relate to the respiratory system.

Under the former rating criteria, under Diagnostic Code 6818, 
a 20 percent evaluation is warranted where the residuals of a 
gunshot wound of the chest are most accurately characterized 
as "moderate," i.e., with a bullet or missile retained in 
the lung, or where there is pain or discomfort on exertion, 
or scattered rales, or limitation of excursion of the 
diaphragm or lower chest expansion is present.  38 C.F.R. 
Part 4, Diagnostic Code 6818 (1997).  A 40 percent evaluation 
is warranted when the residuals are "moderately severe," 
with pain in the chest and dyspnea on moderate exertion, 
adhesions of the diaphragm with restricted excursion, 
moderate myocardial deficiency, and one or more of the 
following: thickened pleura, restricted expansion of the 
lower chest, compensating contralateral emphysema, deformity 
of the chest, scoliosis, or hemoptysis at intervals were 
present.  Id.  A 60 percent evaluation is warranted if the 
evidence shows "severe" residuals with tachycardia, dyspnea 
or cyanosis on slight exertion, adhesions of diaphragm or 
pericardium with marked restriction of excursion, or poor 
response to exercise.  Id.  When residuals were totally 
incapacitating, a 100 percent schedular rating was warranted.  
Id. at Note 2.

Under the new criteria, a 10 percent disability evaluation is 
warranted where FEV-1 is 71- to 80-percent of the predicted, 
or; the ratio of FEV-1/FVC is 71 to 80 percent; or Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) is 66- to 80-percent of predicted.  
38 C.F.R. Part 4, Diagnostic Code 6843 (1998).  A 30 percent 
evaluation is warranted for FEV-1 of 56- to 70-percent 
predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 
56- to 65-percent predicted.  Id.  A 60 percent disability 
evaluation is warranted for FEV-1 of 40- to 55-percent 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) 
of 40- to 55-percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  Id.  A 100 percent disability evaluation is 
appropriate where the veteran demonstrates FEV-1 less than 40 
-percent predicted, or; FEV-1/FVC is less than 40 percent, 
or; DLCO (SB) is less than 40-percent predicted, or; maximum 
exercise capacity is less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure) is present, or; right 
ventricular hypertrophy is present, or; pulmonary 
hypertension (shown by Echo or cardiac catheterization) is 
present, or; there are episodes of acute respiratory failure, 
or; the veteran requires oxygen therapy.  Id.  Gunshot wounds 
of the pleural cavity with a bullet or missile retained in 
the lung, pain or discomfort on exertion, or with scattered 
rales or some limitation of excursion of the diaphragm or of 
lower chest expansion shall be rated as at least 20 percent 
disabling.  Id. at Note 3.

After having reviewed the evidence of record, the Board finds 
that the preponderance of the evidence is against an 
evaluation in excess of 20 percent.  In August 1994, the 
appellant underwent an exercise test.  Dr. Calica noted that 
there were no subjective complaints of substernal chest pain, 
and no signs of left ventricular failure.  There were no EKG 
changes with exercise consistent with ischemia, and there was 
no ventricular tachycardia.  Chest x-rays taken at that time 
revealed decreased density in the right associated with rib 
deformities and pleural thickening from old trauma.  The 
appellant complained of chest pain in October 1994, but noted 
that it would occur when he would not take Tagamet, but that 
as soon as he took it, the chest pain was completely gone.  
The assessment was gastroesophageal reflux disease.  Thus, 
the chest pain was not attributed to the service-connected 
gunshot wound, right chest, with pulmonary concussion and 
healed fractures 5th through 8th ribs with mild thoraco-
lumbar scoliosis.  In April 1997, examination of the lungs 
revealed normal breath sounds, no rales, rhonchi, or 
wheezing.  Examination of the heart was within normal limits.  
Based on the old criteria, the Board finds that the 
appellant's service-connected gunshot wound, right chest, 
with pulmonary concussion and healed fractures 5th through 
8th ribs with mild thoraco-lumbar scoliosis is no more than 
20 percent disabling.  See 38 C.F.R. Part 4, Diagnostic Code 
6818.

An evaluation in excess of 20 percent is not warranted under 
the old criteria.  It must be noted that the missile was 
removed in service, and thus is not retained.  See id.  
Regardless, the evidence has not shown dyspnea on moderate 
exertion, adhesions of the diaphragm with restricted 
excursion, or moderate myocardial deficiency.  In August 
1994, following an exercise test, Dr. Calica stated that the 
appellant had no subjective complains of substernal chest 
pain, no signs of ventricular failure, no EKG changes with 
exercise consistent with ischemia, and no ventricular 
tachycardia.  Although x-rays have demonstrated pleural 
thickening, that is only one of the many symptoms that is 
required to warrant a 40 percent evaluation.  Even accepting 
the appellant's testimony of severe chest pain does not 
warrant an evaluation in excess of 20 percent.  The 
preponderance of the evidence is against the appellant's 
claim for an evaluation in excess of 20 percent.  See 
38 C.F.R. Part 4, Diagnostic Code 6818 (1996).

The Board has found that it is not possible to evaluate the 
appellant's claim for an increased evaluation for gunshot 
wound, right chest, with pulmonary concussion and healed 
fractures 5th through 8th ribs with mild thoraco-lumbar 
scoliosis under the new criteria.  The appellant has 
undergone two VA pulmonary function tests, one in May 1997 
and one in June 1998.  In May 1997, the pulmonary function 
test indicated that the results of the pre-bronchodilator 
spirometry was of suboptimal quality due to inconsistent 
patient effort.  The post-bronchodilator spirometry revealed 
mild obstructive ventilatory dysfunction.  In June 1998, the 
pulmonary function test indicated that pre-bronchodilator 
spirometry was of suboptimal quality due to inconsistent 
patient effort.  The spirometry revealed moderate obstructive 
ventilatory dysfunction.  The post-bronchodilator spirometry 
was noted to be of suboptimal quality that it could not be 
assessed.

Based on the VA technicians's findings following the May 1997 
and June 1998 pulmonary function tests, the Board has 
determined that it cannot tell whether the appellant's 
service-connected gunshot wound, right chest, with pulmonary 
concussion and healed fractures 5th through 8th ribs with 
mild thoraco-lumbar scoliosis has worsened under the new 
criteria.  The Board cannot ignore the findings made by the 
VA technicians that the appellant was showing inconsistent 
effort.  The VA technicians are in the best position to 
assess the results of the test.  The Board finds that another 
pulmonary function test would be futile since two pulmonary 
function tests have resulted in suboptimal quality based on 
"inconsistent patient effort."  Although there is a duty to 
assist on the part of the VA, that duty was met by scheduling 
examinations.  The appellant's inconsistent efforts precludes 
a meaningful discussion of the facts except to state that the 
results are not accurate and the acceptable facts do not 
warrant an increased evaluation.

Therefore, the Board has based the denial for an increased 
evaluation for gunshot wound, right chest, with pulmonary 
concussion and healed fractures 5th through 8th ribs with 
mild thoraco-lumbar scoliosis on the old criteria.

The appellant is competent to report his symptoms; however, 
to the extent that he has described that his gunshot wound, 
right chest, with pulmonary concussion and healed fractures 
5th through 8th ribs with mild thoraco-lumbar scoliosis is 
worse than the 20 percent evaluation contemplates, the 
medical findings do not support his contentions or his 
testimony for a higher evaluation.  When undergoing an 
exercise test in August 1994, Dr. Calica stated that the 
appellant had no subjective complaints of substernal chest 
pain, no signs of left ventricular failure, no EKG changes 
during exercise consistent with ischemia, and no ventricular 
tachycardia.

Additionally, in April 1997, the appellant lungs revealed no 
rales, rhonchi, or wheezing.  He had normal breath sounds.  
The Board attaches greater probative weight to the clinical 
findings of skilled, unbiased professionals than to the 
appellant's statements and testimony, even if sworn, in 
support of a claim for monetary benefits.  Taking the 
contentions into account and the medical findings, an 
evaluation in excess of 20 percent for gunshot wound, right 
chest, with pulmonary concussion and healed fractures 5th 
through 8th ribs with mild thoraco-lumbar scoliosis is not 
warranted.  To this extent, the preponderance of the evidence 
is against his claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107(b) (West 1991).



ORDER

A 10 percent evaluation is granted for right radial and ulnar 
neuropathy, subject to the controlling regulations applicable 
to the payment of monetary benefits..  Increased evaluations 
for gunshot wound, right arm, muscle groups III and IV with 
fracture of right humerus and gunshot wound, right chest, 
with pulmonary concussion and healed fractures 5th through 
8th ribs with mild thoraco-lumbar scoliosis are denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

